Title: From John Adams to Benjamin Rush, 10 February 1812
From: Adams, John
To: Rush, Benjamin



Mr Dreamer!
Quincy Feb. 10 1812

your Dream is out, and the Passage you read in the History that Richard was reading is come to pass: notwithstanding you said you believed no History but the Bible.Mr Mediator! You have wrought Wonders! You have made Peace between Powers that never were at War! You have reconciled Friends that never were at Enmity! You have brought again Babylon and Carthage long Since into Existen  annihilated, into Fresh Existence! Like the Pythoness of Endor you have called up Spirits from the vasty deep of Obscurity and Oblivion, to a new acquaintance with each other!Mr Conjuror! In Short the mighty defunt defunct Potentates of Mount Wallaston Wollaston and Monticello, by your Sorceries and Necromances, are again in Being. Intercource and Commerce have been restored by your Magic, between Neutrals, whose Interests and Reputation has been long Sacrificed by the Systems of Retalliation adopted by two hostile and enraged and infuriated Factions.
Huzza! you will Say, but what does all this Rhapsody mean? Nothing more nor less than that a Correspondence of thirty five or thirty Six years Standing interrupted by various Causes for thirty five or Six some time, has been renewed in 1812 and no less than four Letters have already passed between the Parties; Those from Jefferson written with all the Ellegance, purity and Sweetness, I would rather Say Mellifluity or Mellifluidity of his Youth and middle Age: and what I envy Still more with a firmness of Finger and a Steadiness of Chirography, that to me is lost, forever.
I Shall now flatter you or mortify you: I care not much, which. Two or three days ago, I met at Dr Vintons in this Town a Review of your Lectures. I lent the Copy you Sent me to our Lt Governor and his Lady, and have not Seen it Since. The Review is written I know not by whom; but I Suspect by Some young Phisitians of Boston. I assure You We have a Number of young Fellows in Boston whom you might justly be proud to boast, if they had been your Pupils, I had not time to read the whole, nor any Part with much Attention: but I was pleased to See and proud to See that they did you as much Justice as I could have done in Conscience. They explicitly and decidedly acknowledge your Superiority to every other Physician that is or has been in America: but they remonstrate with a Modesty and diffidence, in them extreamly amiable and becoming, against your disrespect for the learned Languages. In this I have the honour to unite with them in heart Soul, understanding and Voice. God forbid that Greek Should ever be forgotten on This Globe, to which it is the greatest honour; the glory of all other Nations Since it, having been derived from it.
Compose yourself, Rush. Richard will do well. Young Men must judge for themselves in the last resort. The Authority of Parents must not always be absolute. I have, pested, as peevishly and fretfully as you do, against Johns Mission to Holland; his Mission to Russia, and even against his Professorship at the University. I always thought and believe it Still not only that it would have been more for his Interest but more for the public Good that he Should have devoted himself to his Profession. I have grieved and So have all his Friends and Enemies too that he did not, in deed he could not accept the Seat of a Judge. The World was not made for Us Old Men. Young Men have their Views and Feelings and must Judge for themselves: and I believe their decisions are more correct and impartial than ours.
Adieu

John Adams
P.S. I have made two new Words you See, Mellifluity and Mellifluidity. As an independent Nation We have as good a Right to Coin Words as well as Money as the English have or ever had. We are no more bound by Johnsons Dictionary, than by the common or Statute or Cannon Law of England. I approve Jeffersons Word “Belittle” and hope it will be incorporated into our English American Dictionaries. I hope however that The English will not drive Us to the Necessity of imitating the Policy of our Ancestors, by rejecting Words merely because they are English; as they rejected The Word Parish, for Precinct Church for Meeting, and in many other Instances.
We ought to have an American Dictionary; after which I Should be willing to lay a Tax of an Eagle a Volume upon all English Dictionaries that Should ever be imported.

